PER CURIAM.
We find no error in the trial court striking pleadings for failure of a party to secure new counsel after original counsel withdrew. Commonwealth Fed. Sav. & Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990).
We do find error (which was conceded by the appellee) in the trial court, non-jury, fixing the amount of damages after a default was entered and a jury trial had been demanded. See Fla. R. Civ. P. 1.430; Curbelo v. Ullman, 571 So.2d 443 (Fla.1990); Ulrich v. Berton, 661 So.2d 376 (Fla. 3d DCA 1995). Therefore, the final judgment is reversed and the matter is returned to the trial court for a jury trial on the amount of damages with proper notice accorded to all parties.
Reversed and remanded with directions.